Citation Nr: 0922090	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1947 to March 
1950 and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the above claim.  
The case was previously before the Board in December 2008 
when it was remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's asbestosis was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records and private treatment 
records and provided him with a VA examination in March 2009.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

According to M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. H, 
Para. 29a, the latency period for asbestos-related diseases 
varies from 10 to 45 years or more between the first exposure 
and the development of the disease.  The exposure can be 
direct or indirect, and the extent or duration of the 
exposure is not a factor.  

The Veteran contends that he was exposed to asbestos in 
service and that he has asbestosis as a result.  Service 
treatment records contain no complaints or findings of 
respiratory disease and there were negative chest X-rays in 
service, including in August 1951.  The Veteran served on 
board several naval ships during peacetime service, the total 
duration of which exceeded one month.  He has indicated that 
although his military specialty during service was that of a 
cook, his responsibilities included assisting in covering 
pipes with asbestos on the U.S.S. CAPRICORNUS over the period 
of September 26, 1947 to October 7, 1947, and chipping off 
old paint on the U.S.S. FENRICO over a period from February 
8, 1949 to February 25, 1947.  

The Veteran was diagnosed as having asbestosis by R. B. 
Altmeyer, M.D. on June 5, 2001.  The Veteran stated that he 
had been in the service from 1947 to 1951, worked for a stone 
company as a precision plate finisher from 1950 to 1951, 
worked as a punch press operator from 1951 to 1952, worked 
for a steel company in the track gang and as a substation 
operator from 1952 to 1980, worked as a journeyman 
electrician on the railroad from 1980 to 1982, and worked 
assembling military aircraft engines from 1985 to 1993.  He 
stated that he had worked around pipes which were insulated 
with asbestos, that he had worn asbestos gloves and used 
asbestos sheeting, and that he had worked in areas where 
insulators and pipe fitters were working.  He also stated 
that he installed some asbestos and had direct exposure to 
asbestos insulation and pipe covering.  Dr. Altmeyer stated 
that it was his opinion that the Veteran had asbestosis based 
upon interstitial changes radiographically consistent with 
asbestosis, a significant exposure to asbestos in the work 
place with an appropriate latency period, and a restrictive 
physiology.  

A notation from Dr. Altmeyer's office indicates that a law 
firm ordered the Veteran's asbestosis screening.  A Record of 
Proceedings from an Industrial Commissions shows that the 
Veteran's claim had been allowed for asbestosis, based on the 
June 5, 2001 diagnosis.  

The Veteran's son indicated in an October 2002 letter that he 
first noted the Veteran having problems with coughing and 
breathing in 1994.  The Veteran indicated in August 2004 that 
his asbestos exposure started in 1947 in the military.  He 
stated that he was exposed to asbestos sheets and gloves and 
to asbestos while fixing pipes while aboard ship.  He also 
reported that after service he was exposed to heavy 
concentrations of asbestos, having worked in a steel mill for 
28 years, but that his first heavy exposure was aboard ship 
in 1947.  

A VA examiner reviewed the Veteran's claims folder and 
examined him in March 2009.  The Veteran told the examiner 
that he had been exposed to asbestos in service.  He had been 
on a ship and mixed asbestos in the engine room for a few 
days in transit.  The Veteran also reported that he had been 
exposed to asbestos after service while working in a steel 
mill for 28 years and while working as an electrician for 8 
years.  The examiner diagnosed asbestosis of the lungs and 
stated that this condition could not be related to service 
without resort to speculation based on the available history 
which showed the exposure to asbestos took place after 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Board is aware that Dr. Altmeyer based his diagnosis of 
asbestosis on the Veteran's significant exposure to asbestos 
in the work place with an appropriate latency period.  
However, at the time of the examination the Veteran had 
reported that he served on active duty from 1947 until 1951 
and gave an extensive post-service history of exposure to 
asbestos in the work place as early as 1952.  In mentioning 
work place exposure, Dr. Altmeyer did not specify whether he 
was referring to in-service exposure or the many years of 
post-service exposure.  As such, it is unclear whether Dr. 
Altmeyer was relating the Veteran's asbestosis diagnosis to 
in-service asbestos exposure or post-service asbestos 
exposure.  However, the Veteran had given an extensive post-
service history of exposure to asbestosis beginning in 1952, 
and it appears that Dr. Altmeyer's opinion formed the basis 
for the allowance of an industrial claim based upon that 
post-service exposure.  Therefore, the statement from Dr. 
Altmeyer is not considered to be persuasive evidence linking 
the Veteran's asbestosis to his active service.  

The March 2009 VA examiner reported that he could not relate 
the Veteran's asbestosis to his military service without 
resort to speculation based on the available history which 
showed the exposure to asbestos took place after service.  
The law provides that service connection may not be based on 
a resort to speculation or remote possibility. 38 C.F.R. § 
3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993);  see also 
Roberts v. West, 13 Vet.App. 185, 189 (stating that the fact 
that the medical opinion was inconclusive does not mean that 
the examination was inadequate).

Although the Veteran contends exposure to asbestos during 
service caused his asbestosis and has provided internet and 
other articles, his statements regarding the etiology of his 
condition are merely speculation as to a possible cause as he 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the Veteran's opinion is insufficient to 
provide the requisite nexus between his asbestosis and his 
time in service.  And the excerpts he has provided are not 
specific to the facts of his case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Therefore, the Veteran's claim for service connection for 
asbestosis is denied.  


ORDER

Service connection for asbestosis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


